   Case: 1:18-cv-07328 Document #: 31 Filed: 04/24/19 Page 1 of 11 PageID #:138



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

                                            )
  ARI COHEN, SHANIE COHEN,                  )
  COHEN SPECIAL FAMILY TRUST,               )
  LOIS COHEN JSK FAMILY                     )
  PARTNERSHIP LP, DONIEL                    )    No. 18 C 7328
  COHEN                                     )
                                            )    Judge Virginia M. Kendall
                 Plaintiffs,                )
           v.                               )
                                            )
  TZVI FEINER, FNR HEALTHCARE,              )
  LLC,                                      )
                                            )
                 Defendants.
                                            )

                      MEMORANDUM OPINION AND ORDER

                Plaintiffs collectively bring this action against Tzvi Feiner and FNR

Healthcare, LLC stemming from allegedly fraudulent actions surrounding a string of

real estate investments. The 11 Count Complaint brings claims under the Racketeer

Influenced and Corrupt Organizations Act (Counts I-III), along with claims for breach

of contract (Counts IV-V), breach of fiduciary duty (Count VI), fraud (Counts VII-

VIII), accounting (Count IX), constructive trust (Count X), conversion (Count XI).

(Dkt. 1). Defendants Zvi Feiner and FNR moved to dismiss under Federal Rules of

Civil Procedure 9(b) and 12(b)(6). (Dkt. 12). For the following reasons, the Motion is

granted.

                                   BACKGROUND




                                      Page 1 of 11
   Case: 1:18-cv-07328 Document #: 31 Filed: 04/24/19 Page 2 of 11 PageID #:139



      The Court takes the following well-pleaded facts as true for purposes of

assessing Defendants’ Motion to Dismiss. Calderon-Ramirez v. McCament, 877 F.3d

272, 275 (7th Cir. 2017). Essentially, Plaintiffs allege that Feiner engaged in a series

of fraudulent investments where he induced significant investments from Plaintiffs

by way of false statements and then used the investments to lure in other investors

and prop up related entities. See (Dkt. 1, ¶ 2) (“Defendants’ schemes revolved around

dangled promises of substantial profits in return for an initial investment in order to

lure in potential victims. Feiner and FNR used their financial investment experience

and expertise, as well as other Ponzi schemes, to shroud their schemes from scrutiny

and deceived Plaintiffs and other investors for years…Feiner and FNR stole and

diverted over $35 million dollars from a wide range of investors…).             A brief

breakdown of each investment is provided below.

                                Decatur Investment

      Starting in at least 2010, Feiner was a real estate investor and nursing home

facility operator. (Dkt. 1, ¶ 15). Feiner approached Ari Cohen (“Ari”) about investing

in a nursing facility in Decatur, Illinois in 2011 and Ari, Shanie Cohen (“Cohen), and

the Cohen Special Family Trust each invested $100,000 into the operating LLC. Id.

at ¶¶ 16-17. The nursing home ceased operations on or about September 17, 2017

and distributions from the LLC had stopped in early 2016.            Id. at ¶¶ 18-19.

Throughout this time period, Feiner and/or FNR borrowed money from the LLC

without repayment. Id. at ¶ 19.

                               Mayfield Investment



                                      Page 2 of 11
   Case: 1:18-cv-07328 Document #: 31 Filed: 04/24/19 Page 3 of 11 PageID #:140



      Feiner again reached out to Ari in December, 2012 regarding a potential

investment in a commercial office building in Mayfield, Ohio. Id. at ¶ 22. Ari invested

in this property, but distributions suddenly stopped in 2016. Id. Investors were

notified that the primary tenant of the property had vacated the property and that

no more distributions would be made. Id. Shortly after the tenant vacated the

property, the mortgage holder commenced a foreclosure action, citing several

defaults, unpaid real estate taxes, mechanics liens, and other lieans. Id. Throughout

this time period Feiner caused the operating LLC to loan him money while he also

received excess distributions. Id. at ¶ 23.

                            South Holland Investment

      In January, 2013, Feiner approached Ari to invest in “an all inclusive senior

care campus.” Id. at ¶ 24. Feiner represented the facility as being 83% occupied and

having approximately $13.8 million in gross revenue. Id. at ¶ 25. Due to these

representations, Ari and Shanie invested $100,000, along with Lois Cohen (“Lois”),

and the Cohen Special Family Trust. Id. at ¶ 26. Instead of granting Plaintiffs an

interest in the entire facility, Feiner created a second LLC in which he took title of

the more valuable portion of the facility, unbeknownst to Plaintiffs. Id. at ¶ 27. By

splitting the property, Feiner was able to obtain a greater membership interest and

a greater share of the proceeds. Id. at ¶ 28. Similar to other investments, Feiner

directed hundreds of thousands of dollars to himself in the form of distributions and

loans. Id. at ¶ 29. On September 30, 2016, Feiner sold the property without the




                                      Page 3 of 11
   Case: 1:18-cv-07328 Document #: 31 Filed: 04/24/19 Page 4 of 11 PageID #:141



consent of the other investors (in violation of the LLC operating agreement) and kept

all of the proceeds without distribution to any other members. Id. at ¶ 30.

                           Mountain Crest Investment

      Feiner next made fraudulent representations regarding a nursing facility in

Cincinnati, Ohio in July, 2014. Id. at ¶ 34. Based on those representations, the

Plaintiffs each invested $100,000, with Doniel Cohen (“Doniel”) investing $120,000.

Id. at ¶ 35. The FNR Mountain Crest LLC made distributions until early 2016. Id.

Again, a review of the LLC ledger revealed that Feiner was using the LLC to make

distributions and loans to himself and other related entities. Id. at ¶ 36.

                                Morris Investment

      The next investment involved a skilled nursing care facility in Morris, Illinois.

Id. at ¶ 37-38. Again, Plaintiffs saw regularly quarterly disbursements until early

2016. Id. at ¶ 39. While Plaintiffs received no distributions, Feiner continued to

receive distributions in amounts larger that what would properly be owed to him

according to his ownership interest. Id. at ¶ 40.

                           NVP Associates Investment

      Doniel also invested $140,000 in FNR NVP Associates, LLC which in turn

invested in another skilled nursing care facility.     Id. at ¶ 42.   Throughout the

investment, Feiner made several misrepresentations to investors, including the

purchase price of the property, the mortgage interest rate, and promised cash

distributions. Id. at ¶ 43. Again, Feiner used the LLC as a means to withdraw

unentitled distributions and loans. Id. at ¶ 45.



                                     Page 4 of 11
   Case: 1:18-cv-07328 Document #: 31 Filed: 04/24/19 Page 5 of 11 PageID #:142




                                LEGAL STANDARD

        A Rule 12(b)(6) motion is meant to challenge the legal sufficiency of the

complaint. Christiansen v. Cnty. of Boone, Ill., 483 F.3d 454, 457 (7th Cir. 2007). To

survive a motion to dismiss pursuant to Rule 12(b)(6), the complaint must “state a

claim that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). The Court accepts all well-pleaded allegations as true and views them in a

light most favorable to plaintiff. Appert v. Morgan Stanley Dean Witter, Inc., 673 F.3d

609, 622 (7th Cir. 2012). Though, the Court need not accept as true statements of

law or statements that are merely conclusory and unsupported factual allegations.

McCauley v. City of Chicago, 671 F.3d 611, 616 (7th Cir. 2011). Plaintiff’s complaint

must allege facts that establish its right to relief is more than speculative. Cochran

v. Ill. State Toll Highway Auth., 828 F.3d 597, 599 (7th Cir. 2016). “Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Essentially, the plaintiff

must allege sufficient facts “to present a story that holds together.” Swanson v.

Citibank, N.A., 614 F.3d 400, 404 (7th Cir. 2010). In considering a 12(b)(6) motion,

the Court considers the complaint itself along with “documents attached to the

complaint, documents that are critical to the complaint and referred to in it, and

information that is subject to proper judicial notice.” See Matthews v. Hughes, 2015

WL 5876567, at *1 (N.D. Ill. Oct. 5, 2015) (citing Philips v. Prudential Ins. Co. of Am.,

714 F.3d 1017, 1020 (7th Cir. 2013)) (internal alterations and quotation marks

omitted).

                                      Page 5 of 11
   Case: 1:18-cv-07328 Document #: 31 Filed: 04/24/19 Page 6 of 11 PageID #:143



                                    DISCUSSION

I. The PSLRA Exception to RICO (Counts I-III)

      Plaintiffs bring their first three Counts under RICO.         Defendants assert,

among other arguments, that Plaintiffs’ private RICO action is precluded by the

Private Securities Litigation Reform Act amendment to § 1964(c). § 1964(c) provides:

      Any person injured in his business or property by reason of a violation
      of section 1962 of this chapter may sue therefor in any appropriate
      United States district court and shall recover threefold damages he
      sustains and the cost of the suit, including a reasonable attorney’s fee,
      except that no person may rely upon any conduct that would have been
      actionable as fraud in the purchase or sale of securities to establish a
      violation of section 1962.

18 U.S.C. § 1962(c) (emphasis added).       “The legislative history of subsection (c)

reveals that Congress intended not only ‘to eliminate securities fraud as a predicate

offense in a civil RICO action,’ but also to prevent plaintiffs from attempting ‘to plead

other specified offenses, such as mail or wire fraud, as predicate acts under civil RICO

if such offenses are based on conduct that would have been actionable as securities

fraud.’” See e.g., Hollinger Intern., Inc. v. Hollinger Inc., 2004 WL 2278545, at *5

(N.D. Ill. Oct. 8, 2004) (quoting H.R. Conf. Rep. No. 104-369, at 47 (1995).

      Section 10(b) of the Securities Exchange Act makes it “unlawful for any

person…[t]o use or employ, in connection with the purchase or sale of any security…,

any manipulative or deceptive device or contrivance in contravention of such rules

and regulations as the [SEC] may prescribe.” 15 U.S.C. § 78j. “The elements of a

section 10(b) Securities Exchange Act claim are: (1) a material misrepresentation or

omission by the defendant in connection with the purchase or sale of securities; (2)



                                      Page 6 of 11
   Case: 1:18-cv-07328 Document #: 31 Filed: 04/24/19 Page 7 of 11 PageID #:144



scienter; (3) reliance; (4) economic loss; and (5) loss causation.” AnchorBank, FSB v.

Hofer, 649 F.3d 610, 617 (7th Cir. 2011). The Court considers the allegedly fraudulent

scheme as a whole in determining whether the RICO claims properly fall within

section 10(b). See e.g., Hollinger, 2004 WL 2278545 at *6. While the Seventh Circuit

has not provided guidance on this issue, reviewing “courts broadly construe section

1964(c) to preclude wire and mail fraud from forming predicate acts under RICO ‘if

such conduct would also be actionable as securities fraud.’” Id. at *5 (quoting In re

Enron Corp. Sec. Lit., 284 F.Supp.2d 511, 619 (S.D. Tex. 2003)). For a claim to be

actionable as securities fraud, “[i]t is enough that the scheme to defraud and the sale

of securities coincide.” S.E.C. v. Zandford, 535 U.S. 813, 822 (2002) (holding that

broker’s misappropriation of proceeds from the sale of securities constituted fraud “in

connection with the purchase or sale of any security”).

             As a preliminary matter, Plaintiffs’ investments in the various LLCs are

considered investment contracts and subject to federal securities laws. See e.g.,

Shirley v. Jed Capital, LLC, 724 F. Supp. 2d 904, 910-11 (N.D. Ill. 2010) (finding that

plaintiff’s agreement to invest in the LLC was subject to federal securities law where

plaintiff was a passive investor). Here, Plaintiffs were passive investors of LLCs

controlled and operated by Feiner.

      The pivotal question here is whether Defendants’ allegedly fraudulent scheme

was “in connection with the purchase or sale of securities.” Plaintiffs leave little to

the imagination as they concede in their Response that “some of Feiner’s schemes

would be possible causes of action involving the underlying securities transactions.”



                                     Page 7 of 11
   Case: 1:18-cv-07328 Document #: 31 Filed: 04/24/19 Page 8 of 11 PageID #:145



(Dkt. 21, pg. 4). Plaintiffs, however, attempt to distinguish away this concession by

suggesting some of the fraudulent activity happened “subsequent to the investment.”

Id. Plaintiffs cannot artfully plead around the securities fraud exception to RICO in

an attempt to advance their case past the pleadings stage. See e.g., Bald Eagle Area

Sch. Dist. v. Keystone Fin., Inc., 189 F.3d 321, 329-30 (3d Cir. 1999) (“Consequently,

a plaintiff cannot avoid the RICO amendment’s bar by pleading mail fraud, wire fraud

and bank fraud as predicate offenses in a civil RICO action if the conduct giving rise

to those predicate offenses amounts to securities fraud.          Allowing such surgical

presentation … would undermine the congressional intent behind the RICO

Amendment.”). Plaintiffs’ concession notwithstanding, the Complaint serves as a

thinly veiled securities fraud action and a fair reading of the Complaint leads to the

inescapable conclusion that the claims are barred by the securities fraud exception.

       After being presented with this argument, Plaintiffs hand-pick certain

allegations from the Complaint in an attempt to circumvent § 1964(c)’s bar. However,

even Plaintiffs’ carefully selected allegations belie such a distinction as they each

sound in securities fraud. In relevant part, Plaintiffs allege:

   •   “FNR borrowed sums from the LLC and have never repaid those sums” (¶ 19)

   •   “Feiner has caused the LLC to ‘loan’ monies to him and his related entities and

       has cause [sic] excess distributions to himself in excess of his share” (¶ 23)

   •   “hundreds of thousands of dollars being diverted to Feiner in the form of

       ‘distributions’ and loans to [Feiner]” (¶ 29)




                                       Page 8 of 11
   Case: 1:18-cv-07328 Document #: 31 Filed: 04/24/19 Page 9 of 11 PageID #:146



   •   “Finer [sic] admitted to having secretly sold the properties and absconded with

       the funds” (¶ 32)

   •   “at least 14 other ‘loans’ to FNR…and more than $405,000 in distributions to

       Feiner,” “Feiner used NVP as a personal piggy bank” (¶ 36)

   •   “induced Israeul Starck…to invest $2.5 million to purchase Feiner’s

       membership shares” (¶ 46)

   •   “Feiner did not own the membership interests that he purportedly sold to other

       investors” (¶ 47)

   •   “Henry Lieberman was defrauded out of $1.5 million by promises of

       distributions in return for Feiner’s membership shares.” (¶ 48)

       In short, Plaintiffs themselves classify Defendants’ actions as a Ponzi scheme

where Defendants “dangled promises of substantial profits in return for an initial

investment in order to lure in potential victims.” Id. at ¶ 2. The common thread

through each of the investments is Plaintiffs’ consistent allegation that Feiner would

make fraudulent representations to induce investors and then treat the investment

as his “personal piggy bank.” Id. at ¶ 44. “[C]onduct undertaken to keep a securities

fraud Ponzi scheme alive is conduct undertaken in connection with the purchase and

sale of securities.” Bald Eagle, 189 F.3d at 330. Regardless of whether the alleged

wrongful behavior is classified as a Ponzi scheme, claims alleging fraudulently

marketed investments followed by the improper management and sale of investment

assets squarely sound in securities fraud. See e.g., Moorehead v. Deutsche Bank AG,

2011 WL 4496221, at *12 (N.D. Ill. Sept. 26, 2011) (“The Court concludes that



                                     Page 9 of 11
  Case: 1:18-cv-07328 Document #: 31 Filed: 04/24/19 Page 10 of 11 PageID #:147



plaintiffs' complaint alleges a scheme concerning falsely marketed investments and

knowingly fraudulent representations that the plaintiffs would make significant

gains from those investments and would experience favorable tax consequences. The

plaintiffs' RICO claims are actionable as securities fraud and are therefore barred by

the PSLRA.”); see also Bald Eagle, 189 F.3d at 330 (“Consequently, conduct

undertaken to keep a securities fraud Ponzi scheme alive is conduct undertaken in

connection with the purchase and sale of securities.”). While it very well may be true

that the allegations included wire, mail, and bank fraud, the fact that such fraud

overlapped and was intertwined with securities fraud precludes Plaintiffs’ ability to

recover   under    RICO.       See   Bald    Eagle,   189    F.3d   at   330   (“This

misrepresentation/omission, induced new investments.        Such conduct may well

constitute wire, mail or bank fraud, but it was also undertaken in connection with

the purchase of a security. Thus, it cannot support a civil RICO claim after enactment

of the PSLRA.”).

      Plaintiffs’ concession that some of their causes of action are actionable as

securities fraud is certainly problematic to their Complaint, but more damning is the

language of the Complaint itself.     Taken both individually and collectively, the

allegations of the Complaint claim that Defendants perpetrated a fraud on

Plaintiffs—the purchasers of securities. As such, the allegations are actionable in

securities fraud and therefore Counts I-III are barred.




                                     Page 10 of 11
  Case: 1:18-cv-07328 Document #: 31 Filed: 04/24/19 Page 11 of 11 PageID #:148




II. Remaining State Law Claims (Counts IV-XI)

      This leaves Counts IV-XI, where Plaintiffs assert several state law claims.

Having dismissed the only federal claims in this action, the Court declines to exercise

supplemental jurisdiction over the remaining state law claims. 28 U.S.C. § 1367(c)(3)

                                   CONCLUSION

      For the reasons stated within, Defendants’ Motion to Dismiss is granted

without prejudice.     If Plaintiffs intend to amend their pleading, an amended

complaint shall be filed within 28 days of the entry of this Order.




                                        ____________________________________
                                        Virginia M. Kendall
                                        United States District Judge
Date: April 24, 2019




                                     Page 11 of 11
